Citation Nr: 1718185	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 25, 2017, for the grant of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the National Reserves for 29 years, including active duty service in the United States Navy from September 1961 to August 1963 and the United States Air Force from February 1991 to August 1991 and from September 2001 to July 2002.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran requested a video hearing in his June 2013 VA-9 form, but rescinded this request in correspondence dated September 2016.  

In a December 2016 decision, the Board remanded the issue of service connection for hearing loss to the RO to conduct a new examination and obtain a new medical opinion.  The examiner was instructed to consider an academic article presented by the Veteran.  

In January 2017, the RO issued a supplemental statement of the case (SSOC) that granted entitlement to service connection for left ear hearing loss from January 25, 2017.  Although no notice of disagreement was filed, the issue was certified to the Board.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, there is no evidence that the RO closed the appeal, and the RO certified the appeal to the Board.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, and that it has jurisdiction of the claim.  

Despite the fact that the Veteran was never furnished the law applicable to the remaining issue on appeal, the Board's decision below addresses only a limited portion of the time period on appeal in a manner that is favorable to the Veteran in every respect.  Therefore, the Veteran is not prejudiced by the Board's actions and the Board finds that it may proceed to the merits of the claim as to this specific time frame.

The issue of entitlement to an effective date prior to July 14, 2014, for the grant of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

An audiological examination conducted on the left ear on July 14, 2014, revealed an auditory threshold of greater than 40 decibels at 4000 Hz.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 14, 2014, for the grant of service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.400 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Since the Board is granting the benefit sought with respect to the period from July 14, 2014, and is not addressing the period prior to that date, the Board finds that a discussion of VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA) in this matter is not necessary.  


II.  Service Connection/Effective Dates

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic diseases, including bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Except as otherwise provided, the effective date for direct service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2) (2016).  

The Veteran filed a claim for service connection on November 3, 2011.  A February 2012 VA examination reported an auditory threshold of 45 decibels at 4000 Hz for the right ear.  Auditory thresholds for the left ear were all less than 40 decibels and no three were 26 decibels or greater.  Maryland CNC Test speech recognition scores were 100 percent for the right ear and 98 percent for the left ear.    

A March 2012 VA examination again reported an auditory threshold of 45 decibels at 4000 Hz for the right ear.  Auditory thresholds for the left ear were all less than 40 decibels and no three were 26 decibels or greater.  A Maryland CNC Test was not reported in the March 2012 VA examination.  

For the right ear only, a June 2013 audio examination performed by a private doctor reported auditory thresholds of 40 decibels or greater at 3000 Hz and 4000 Hz.  Auditory thresholds for the left ear were all less than 40 decibels and no three were 26 decibels or greater.  A Maryland CNC Test was not reported.

For both ears, a July 14, 2014, audio examination performed by a private doctor reported auditory thresholds of 40 decibels or greater at 3000 Hz and 4000 Hz.  These measurements satisfy the criteria for disabling hearing loss in both ears.  A Maryland CNC Test was not reported.  

A January 2017 VA examination reported an auditory threshold of 45 decibels at 3000 Hz and 55 decibels at 4000 Hz for the right ear.  The same examination reported an auditory threshold of 40 decibels at 3000 Hz and 45 decibels at 4000 Hz.  Neither ear reported three or more values of 26 decibels or greater.  For each ear the Maryland CNC Test speech recognition score was 90 percent.  The examiner opined that the loss in hearing was more likely than not related to service.  

In a January 2017 supplemental statement of the case (SSOC), the RO denied entitlement to service connection for left ear hearing loss for the period prior to January 25, 2017.  The July 14, 2014, audio examination was not listed as evidence considered in the January 2017 SSOC, but was listed as evidence considered in an August 2014 SSOC.  Under applicable law, if entitlement arose earlier than the current effective date but still later than the date of receipt of claim, entitlement to earlier effective date would be warranted.  See 38 C.F.R. § 3.400 (b)(2).  Here, since the July 2014 audio examination shows measurements that satisfy the criteria for hearing loss for the left ear, the Board will give the Veteran the benefit of the doubt and finds that the Veteran is entitled to service connection for left ear hearing loss effective from July 14, 2014.  


ORDER

Entitlement to an effective date of July 14, 2014, for the grant of service connection for left ear hearing loss is granted.  


REMAND

In January 2017, the RO issued a supplemental statement of the case (SSOC) that granted entitlement to service connection for left ear hearing loss from January 25, 2017.  Although no notice of disagreement was filed, the issue was certified to the Board, and the Board has jurisdiction over the claim.  See Percy, 23 Vet. App. at 37.  The actual issue before the Board is the appropriate effective date for the grant of service connection for this disability.  See 38 C.F.R. § 3.400.  No law on effective dates was provided to the Veteran in the January 2017 SSOC.  Therefore, due process requires that the Board remand this issue so that the Veteran may be informed of the law on effective dates and any additional information required to substantiate an effective date prior to July 14, 2014.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to an effective date prior to July 14, 2014, for the grant of service connection for left ear hearing loss.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative providing the law and regulations pertinent to this issue, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


